Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
					DETAILED ACTION
      EXAMINER’S COMMENT
          Although, the recited word, “physical” of “physical adhesive surface” of claim 1 does not appear in specification, it would not be considered being new matter since a dental prosthetic part or a bracket without the adhesive taught at page 9 of the instant specification would reasonably support the physical adhesive surface claim 1 since it has the recesses on one surface available for an adhesive for bonding.

					    REJECTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16, 18-23, 25, 27, 34 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Ex parte Miyazaki, No. 2007-3300, 2008 WL 5105055, at 5 (BPAI Nov. 19, 2008) 89 USPQ2d 1207: [I]f a claim is amendable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35. USC 112, 2nd paragraph, as indefinite.  Also, see MPEP 2175 and 2143.03.
The recited “the ends of the at least two inlet channels” in line 13 of claim 1 would lack antecedent basis.
The recited angle being at most 60oC of claims 6 and 8 would improperly broaden scope of an amended claim 1 now reciting “cylindrical channel” (i.e., recess) which would require angle being 90oC by a definition of the cylinder which is also shown in the instant Figure 1.  The instant Figure 2 deemed to show the angle being at most 60oC, but shapes of the recesses would not be the recited “cylindrical channel” (i.e., recess).  
The recited “a shape” of claims 12 and 15 would improperly broaden scope of an amended claim 1 now reciting cylindrical channel (i.e., recess) since the recited “a shape” would encompass other shapes such as those recited in claim 21. 
The recited various shapes for the recesses of claim 21 would improperly broaden scope of an amended claim 1 now reciting “cylindrical channel” (i.e., recess).  Also, “the shape” would lack antecedent basis in the amended claim 1.
The recited “the special tool” of claim 22 would lack antecedent basis in claim 1.
 wider diameter at a lower portion of cylindrical channel and the recesses having two cylindrical inlet channels having connected transverse channel of claim 1.  The single special tool would be directed to the original claim 1 encompassing various shapes of claim 21, but the amended claim 1 now recites cylindrical channel only.
The recited “the shape of the recess is cylindrical channel” of claim 25 would lack antecedent basis in the amended claim 1.  The recited “the axis of which exceeds an angle of 45o relative to an insertion axis of the dental prosthetic part of bracket” of claim 25 would encompass the angel of 46o which would not yield the cylindrical channel by a definition of the cylinder requiring the angle being 90oC which is also shown in the instant Figure 1.  Also, “the shape of the recess is cylindrical channel” would be redundant in view of the amended claim 1.
The recited “a cylindrical channel” in line 2 of claim 25 should be “the cylindrical channel” in view of amended claim 1 now reciting “cylindrical channel” (i.e., recess).   
Other claims depend from the indefinite claim would be also indefinite.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 35 is rejected under 35 U.S.C. 102(a)(1) as anticipated by JP 2002-36060.
	JP teaches “The orthodontic member configured in this manner has a plurality of recessed portions formed in the bonding base, and each recessed portion has an undercut” and use of an adhesive for bonding in [0016] and Figures 1 and 2.   The recessed portions shown in the Figure 2 would fall within scope of the recited relationship of diameters of claim 1 since the Figure 2 is basically same as those shown in the instant Figure 1 (i.e., left side).  In other words, it shows cylindrical channels having different diameters through the recess recited in claim 1.
	Thus, the instant invention lacks novelty since an invention in a product-by-process is a product, not a process.  See In re Brown, 459 F2d 531, 173 USPQ 685 (CCPA 1972) and In re Thorpe, 777 F2d 695, 697, 227 USPQ 964 (Fed. Cir. 1985).  MPEP 2113.

Claims 1-5, 7, 9-16, 19, 20, 25, 27, 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2002-36060 in view of Karim et al. (US 2012/0251979 A1).
JP further teaches various materials including metals and ceramics and various shape, dimension, form, number, arrangement location, thickness dimension in [0055-
JP further teaches adhesion of an orthodontic member by utilizing an adhesive in [0044] meeting claim 34.  JP further teaches that the recesses are formed in the molding layer in [0017] which would meet claim 19.
The instant invention further recites utilization of 3D modelling by CAD/CAM device over JP.
Karim et al. teach a dental implant abutment having a recess or protrusion for increase surface area ([0040] and page 7, line 8 at left column) on the bottom or top surfaces obtained by the CAD/CAM device with digital 3D model and a milling machine in Figure 1 and [0079-0082].  The [0081] further teaches bridges which would make claims 14 and 16 obvious. 
 Karim et al. teach various designs of the grooves/ recesses in [0041-0047] would meet the recited at least one automatic selection of geometry absent further limitations.  Such disclosure would make the instant claims 3, 4, 9, 11, 12, 13, 15, 19 and 20 obvious.
Karim et al. teach various materials such as ceramics, polymers and metals in [0052- 0058] which would meet claim 27. 
	Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the art well-known 3D modelling by CAD/CAM device taught by Karim et al. for obtaining the orthodontic member configured in this manner has a plurality of recessed taught by JP or bridges since utilization of the 3D modelling  bridges is well-known as taught by Karim et al. absent showing otherwise.
	The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
          Further as to claims 9 and 10, both JP and Karim et al. teach various shape, dimension, form, number, arrangement location, thickness dimension and various designs of the grooves/recesses, respectively, and thus the claims 9 and 10 would be would be obvious modifications and see the following case laws.  Changes in size are not inventive.  In re Rose, 220 F.2d 459, 463, 105 USPQ 237 (CCPA 1955), Gardner v. TEC Systems, Inc. 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. Denied, 469 U.S. 830, 225 USPQ 232 (1984).  Optimization does not impart patentability.  In re Boesch, 205 USPQ 215, 219 (CCPA 1980).
The above discussed method would make claim 2 obvious since a virtual surface of the 3D model would be dependent on size of the orthodontic produced.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2002-36060 in view of Karim et al. (US 2012/0251979 A1) as applied to claims 1-5, 7, 9-16, 19, 20, 25, 27, 34 and 35 above, and further in view of Hansen et al. (US 2010/0028835 A1).
Hansen et al. teach a ceramic (i.e. zirconia) crown having a hollowed inner surface (i.e. adhesive surface) with grooves or other designs (Figures 7 and 8 and 
	Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize the art well-known 3D modelling by CAD/CAM device utilizing the recited two step taught by Hansen et al. in obtaining the orthodontic member configured in this manner has a plurality of recessed taught by JP and Karim et al. thereof since JP further teaches that the recesses are formed in the molding layer and since utilization of the 3D modelling by CAD/CAM device utilizing the recited two step for obtaining various articles such as dental parts is well-known as taught by Hansen et al. absent showing otherwise.
	The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

	Claims 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2002-36060 in view of Karim et al. (US 2012/0251979 A1) as applied to claims 1-5, 7, 9-16, 19, 20, 25, 27, 34 and 35 above, and further in view of Auderset et al. (US 2009/0029320 A1).
	The instant claims 18 and 23 further recite one process step and utilization of an additive manufacturing method, respectively, over JP and Karim et al.
	The additive manufacturing method is also known as 3D printing which would utilize the one process step (i.e., continuous printing) which is well-known as taught by [0096] of Auderset et al.
 taught by Auderset et al. in obtaining the orthodontic member configured in this manner has a plurality of recessed taught by JP and Karim et al. thereof since utilization of the 3D printing for obtaining three dimensional articles is well-known as taught by Auderset et al. absent showing otherwise.
	The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





THY/March 11, 2022                                                 /TAE H YOON/                                                                                 Primary Examiner, Art Unit 1762